Exhibit 12.1 AMERICAN CAMPUS COMMUNITIES OPERATING PARTNERSHIP, L.P. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, EARNINGS BEFORE FIXED CHARGES: Pre-tax income (loss) from continuing operations before noncontrolling interests and loss from equity investees $ ) Distributed income of joint ventures - - Less: Capitalized interest ) Less: Preferred distributions of subsidiaries ) Total earnings before fixed charges 7 ) FIXED CHARGES: Interest expense Capitalized interest Amortization of deferred financing costs Interest portion of rental expense Preferred distribution of subsidiaries Total fixed charges Total earnings and fixed charges $ RATIO OF EARNINGS TO FIXED CHARGES - (a) (a)The earnings were inadequate to cover fixed charges by approximately $12.8 million for the year ended December 31, 2008.
